DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14-19 of U.S. Patent No. 10, 522726. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obviously found and implied in the instant application.
For instant claim 1 of the pending application is obvious in view of Claim 1 of US Patent No. 10, 522, 726.
Claim 1, 17 and 18 of the pending application recites the following limitations:
 A light source comprising: a semiconductor element with a substrate; a translucent sealing resin that covers the semiconductor element; and a reflective layer that is disposed on an upper face of the sealing resin. 
wherein the sealing resin has an outer periphery that surrounds the sealing resin and forms an outer periphery of the light source, an entirety of the outer periphery of the sealing resin exposing outside of the light source; wherein the reflective layer covers an entirety of the upper face of the sealing resin.
Whereas in claim 1 of US Patent No. 10, 522, 727, the Applicant claimed the following:
1.  A display device comprising: a display that displays image;  and at least one light source that emits light to the display, the at least one light source including a semiconductor element with a substrate, a translucent sealing resin that covers the semiconductor element, the sealing resin having an outer periphery that surrounds the sealing resin and forms an outer periphery of the at least one light source, an entirety of the outer periphery of the sealing resin exposing outside of the at least one light source, and a reflective layer that is disposed on an upper face of the sealing resin to cover an entirety of the upper face of the sealing resin.
The instant claims obviously encompass the claimed invention of US Patent No. 10, 522, 727 and differ only by terminology which is well within the level of one of ordinary skill in the art.  Reading claims 1-19 of the application in light of the specification, the Examiner finds that claims 1-19 merely recites and obvious variant of the invention already allowed in claims 1-9 and 14-19  of US Patent No. 10, 522, 727.
The correspondence of claims is as follows:
Claims 1, 4, 5, 17 and 18 of the instant application corresponds to claim 1, 17 and 19 of US Patent No. 10, 522, 727. 
Claim 2 of the instant application corresponds to claim 2 of US Patent No. 10, 522, 727. 
Claim 3 of the instant application corresponds to claim 3 of US Patent No. 10, 522, 727. 
Claim 6 of the instant application corresponds to claim 4 of US Patent No. 10, 522, 727. 
Claim 7 of the instant application corresponds to claim 4 of US Patent No. 10, 522, 727. 
Claim 8 of the instant application corresponds to claim 4 of US Patent No. 10, 522, 727. 
Claim 9 of the instant application corresponds to claims 4 and 6 of US Patent No. 10, 522, 727. 
Claim 10 of the instant application corresponds to claim 7of US Patent No. 10, 522, 727.
Claim 11 of the instant application corresponds to claim 8 of US Patent No. 10, 522, 727.
Claim 12 of the instant application corresponds to claim 14 of US Patent No. 10, 522, 727.
Claim 13 of the instant application corresponds to claim 15 of US Patent No. 10, 522, 727.
Claim 14 of the instant application corresponds to claim 15 of US Patent No. 10, 522, 727.
Claim 15 of the instant application corresponds to claim 16 of US Patent No. 10, 522, 727.
Claim 16 of the instant application corresponds to claims 5 and 18 of US Patent No. 10, 522, 727.
Claim 17 of the instant application corresponds to claim 14 of US Patent No. 10, 522, 727.
Claim 19 of the instant application corresponds to claims 9 and 19 of US Patent No. 10, 522, 727.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1 -4, 9-10, 12-14, and 16-17 and 19 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Fukasawa US Publication No. 2005/0167682 cited by applicant.  
Re Claim 1, Fukasawa discloses a light source comprising: a semiconductor element (chip) with a substrate (chip substrate); a translucent sealing resin (25) that covers the semiconductor element (P27, P29); and a reflective layer (27) that is disposed on an upper face of the sealing resin (Figs. 1-3, P27-37).
Re Claim 2, Fukasawa discloses the light source according to claim 1, wherein the reflective layer (27) has an outer periphery that is disposed further outside than an outer periphery of the semiconductor element (24) as viewed in a direction perpendicular to an upper face of the light source (Fig. 2).
Re Claim 3, Fukasawa discloses the light source according to claim 1, wherein the substrate (Chip substrate) is disposed at a top of the semiconductor element (24), and an upper face of the substrate and a lower face of the reflective layer are separated by the sealing resin (Figs. 1-4).
Re Claim 4, Fukasawa discloses the light source according to claim 1, wherein the reflective layer (27) includes a specific pattern (Arch shape/V shape)  that transmits part of light from the semiconductor element (P9 and see claim 2).  
Re Claim 9, Fukasawa discloses the light source according to claim 1, wherein the sealing resin (25)  and side faces of the semiconductor element (24)  closely contact with each other (P27; Figs.  1 and 2).
Re Claim 10, Fukasawa discloses the light source according to claim 1, wherein the reflective layer (27) is formed substantially flat (Fig. 1).
Re Claim 12, Fukasawa discloses the light source according to claim 1, wherein the reflective layer (27) has an outer periphery that substantially overlaps with an outer periphery of the sealing resin as viewed in a direction perpendicular to an upper face of the light source (Figs. 1-9).
Re Claim 13, Fukasawa discloses the light source according to claim 1, wherein the reflective layer (27) has an upper face that forms an uppermost face of the light source (Figs. 1-9).
Re Claim 14, Fukazawa discloses the light source according to claim 1, wherein the substrate has an uneven upper face (Figs. 1-9).
Re Claim 16, Fukasawa discloses the light source according to claim 1, wherein the upper face of the sealing resin (25) exposes outside through a gap in the reflective layer (P27).
Re Claim 17, Fukasawa discloses the light source according to claim 1, wherein the reflective layer (27) covers an entirety of the upper face of the sealing resin (Figs. -3, P27-37).
Re Claim 19, Fukasawa discloses a backlight unit comprising: the light source according to claim 1; and a reflective sheet that reflects light from the light source (P34, P5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa cited by Applicant in view of Itoga et al. US Publication No. 2019/0088833 which claims priority to JP2016-101548.  
Re Claim 15, Fukasawa discloses the light source according to claim 6, but fails to disclose wherein the sealing resin entirely covers the semiconductor element and the phosphor layer.
However ltoga discloses wherein the sealing resin entirely covers the semiconductor element and the phosphor layer (P108; lamination structure).
Given the teachings of Itoga it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukazawa with wherein the sealing resin entirely covers the semiconductor element and the phosphor layer.
Doing so would provide an application example of a lamination structure to be adopted (PI08).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa US Publication No. 2005/0167682 cited by applicant in view of   Shimizu US Publication No. 2012/0013811 cited by applicant.
Re Claim 5, Fukasawa discloses the light source according to claim 4, but fails to disclose wherein the specific pattern has a lattice-shape or has a shape in which rectangles are arranged in a specific direction.
However Shimizu discloses wherein the specific pattern has a lattice-shape or has a shape in which rectangles are arranged in a specific direction (P65, 66, 148 the dots included in each light reflector can be altered as appropriate. Specifically, the shapes may be oval shapes, polygonal shapes including rectangular shapes, or any shapes).
Given the teachings of Shimizu it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukasawa such that the specific pattern has a lattice-shape or has a shape in which rectangles are arranged in a specific direction.
As suggested by Shimizu the shape can be altered to form, polygonal shapes including rectangular shapes, or any shapes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa US Publication No. 2005/0167682 cited by applicant in view of   Benson cited by applicant.
Re Claim 6, Fukasawa discloses the light source according to claim 1, but fail to disclose a phosphor layer that is disposed between the sealing resin and the semiconductor element.
However Benson discloses a phosphor layer that is disposed between the sealing resin and the semiconductor element (P32, 59; Fig. 4 and Paragraphs 104-113,138-164).
Given the teachings of Benson it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukasawa with a phosphor layer that is disposed between the sealing resin and the semiconductor element.
As suggested by Benson shorter wavelength emission can lead to improvements in wavelength conversion efficiency when used in conjunction with wavelength conversion materials such as phosphors (P45). 
Re Claim 8, Fukasawa and Benson discloses the light source according to claim 6, and Benson discloses wherein the phosphor layer is arranged to surround the side faces of the semiconductor element (P32, 59; Fig. 4 and Paragraphs 104-113,138-164). 
Re Claim 11, Fukasawa discloses the light source according to claim 1, but fails to disclose wherein the substrate is made of a sapphire substrate, and the semiconductor element includes the sapphire substrate, a first conductivity type GaN layer, a light emitting layer and a second conductivity type GaN layer that are arranged in this order starting from an upper face side of the sealing resin.
However, Benson discloses wherein the substrate is made of a sapphire substrate, and the semiconductor element includes the sapphire substrate (P47, 49 and 142), a first conductivity type GaN layer (P47, 49, 143), a light emitting layer and a second conductivity type GaN layer that are arranged in this order starting from an upper face side of the sealing resin (P47, 49, 142).
Given the teachings of Benson it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukazawa with wherein the substrate is made of a sapphire substrate, and the semiconductor element includes the sapphire substrate, a first conductivity type GaN layer, a light emitting layer and a second conductivity type GaN layer that are arranged in this order starting from an upper face side of the sealing resin.
Doing so would enable light to be recycled back to the LED sources in order to increase the effective brightness of the LED sources and to increase the output brightness and efficiency of the illuminations systems (P15).

Conclusion
The following reference is cited but not relied upon: Yano et al.  Discloses of a phosphor resin portion that cover the LED. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887